Citation Nr: 1030290	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-36 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Law Clerk






INTRODUCTION

The Veteran had active duty from February 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO) that 
denied entitlement to a TDIU rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

There appears to be confusion over the Veteran's current address.  
The Board remanded the Veteran's claim in August 2008 to obtain a 
medical opinion as to the Veteran's employability and to provide 
additional information regarding VA's duties to notify and 
assist.

A letter that complied with the remand instructions, as well as 
several notifications of VA examinations, were sent to the 
Veteran at the address he listed on his substantive appeal.  
However, the letters were returned as undeliverable, and the 
Veteran twice missed scheduled VA examinations.

The Board is aware, and the Veteran is reminded, that it is the 
Veteran's responsibility to keep VA updated as to his current 
address.

Nevertheless, a review of the Veteran's claims file shows that a 
letter was sent to the Veteran in February 2009 inquiring whether 
he desired a hearing before the Board.  The letter was sent to 
the address listed on the Veteran's substantive appeal, but it 
was returned to the sender as undeliverable.  



A handwritten note on the envelope indicated that the letter was 
remailed to:

102 Harrison St.
Johnson City, Tn. 37601

And a handwritten note on the envelope notes that the Veteran's 
address had been confirmed by phone on March 7, and there is no 
indication the remailed letter was returned.  In fact, a week 
after the letter scheduling the Veteran for a hearing was sent, 
the Veteran contacted VA to request that his hearing be canceled.  
As such, the evidence would appear to suggest that this is in 
fact the Veteran's actual address.

The RO did make efforts to confirm the Veteran's current address, 
but there was no mention of the above address which appears be 
the Veteran's actual address.  As such, while the actions 
directed by the Board were complied with in that notice was sent 
and the Veteran was scheduled for several examinations, it does 
not appear that the Veteran ever received any of the 
correspondence sent to him by VA.  

Given that the correspondence does not appear to have ever been 
received by the Veteran, the Board concludes that the case must 
be remanded so that the Board's remand instructions may be 
complied with.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
October 2005 to the present.

2.  Send (to the address as listed in the 
body of this decision, or if an updated 
address for the Veteran has been received 
to that address) the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to establish total disability 
rating based on individual unemployability 
(TDIU) and the downstream effective date, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

3.  Schedule the Veteran for a VA 
examination by an individual with the 
appropriate expertise.  The examiner 
should be provided with the Veteran's 
claim file and asked to fully review it.  
The examiner should specifically indicate 
whether, without taking his age into 
account, the Veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due to 
his service-connected disabilities 
(peroneal palsy of the left lower 
extremity and lumbar spondylosis with mild 
compression at T12-L1).  A complete 
rationale should be provided for any 
opinion expressed.
   
4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


